UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7237


THERON JERMAINE THOMPSON,

                    Plaintiff - Appellant,

             v.

M. TRAVIS BRAGG, Warden; PAUL KELLY; NATHANIEL BATES,
Lieutenant; STEVE JOHNSON, Correction Officer; WILLIAM HICKS, Captain;
UNITED STATES OF AMERICA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. David C. Norton, District Judge. (9:15-cv-01185-DCN)


Submitted: February 15, 2018                                 Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theron Jermaine Thompson, Appellant Pro Se. Marshall Prince, II, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Theron Jermaine Thompson appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971) and the Federal Tort Claims Act, 28 U.S.C. § 1346(b) (2012). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Thompson v. Bragg, No. 9:15-cv-01185-DCN (D.S.C. Sept.

7, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2